Citation Nr: 1440398	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected bilateral hearing loss, from 30 percent to 20 percent, effective July 23, 2011.

2.  Entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the Veteran's disability ratings for service-connected bilateral hearing loss, from 30 percent to 20 percent, effective July 23, 2011.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files ( in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The issue of entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's reduction in his disability rating from 30 percent to 20 percent for service-connected bilateral hearing loss did not decrease his overall combined 40 percent disability rating, the provisions of 38 C.F.R. § 3.105(e) does not apply in this case.
 
2.  In the July 2011 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 30 percent to 20 percent, effective July 23, 2011.
 
3.  At the time of the reduction, the Veteran's 30 percent disability rating for service-connected bilateral hearing loss had been in effect since May 2009, a period of less than five years.

4.  The July 2011 rating reduction was based on the inadequate May 2011 VA examination findings.


CONCLUSION OF LAW

The reduction of the 30 percent rating to 20 percent for the Veteran's service-connected bilateral hearing loss was improper and the 30 percent rating is restored, effective July 23, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable dispositions, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Propriety of the Reduction

The Veteran challenges the propriety of the reduction of the evaluation for his service-connected bilateral hearing loss, contending the disability has not improved to warrant a reduction in rating.

For historical purposes, the Veteran was granted service connection for bilateral hearing loss in a July 2006 rating decision, and assigned a noncompensable disability rating under Diagnostic Code (DC) 6100, effective November 17, 2005.  In a July 2007 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective April 26, 2007.  Additionally, in a July 2009 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 30 percent, effective May 7, 2009.  

In April 2011, the Veteran filed an increase rating claim for his service-connected bilateral hearing loss, rated as 30 percent disabling.  

The Veteran was afforded a VA examination in May 2011.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
75
75
LEFT
30
20
70
75
75

The averages were 61.3 in the right ear and 60 in the left ear.  Speech recognition ability was measured as 84 percent in the right ear and 80 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a) (2013).  At the end of the VA examination report, the VA examiner (an Audiologist) concluded that the test results were inconsistent and unreliable.  Additionally, the examiner noted that these results should not be used for rating purposes.  The examiner stated that the Speech Reception Threshold (SRT) was in very poor agreement with the pure tone audiometry (PTA).  

In a subsequent July 2011 rating decision, the RO decreased the Veteran's disability rating for bilateral hearing loss to 20 percent, effective July 23, 2011.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997). It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  As the Veteran's reduction in his disability rating from 30 percent to 20 percent for his service-connected bilateral hearing loss did not decrease his overall combined 40 percent disability rating, the provisions of 38 C.F.R. § 3.105(e) does not apply in this case.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.   See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c). 

Here, the prior 30 percent disability rating for the Veteran's bilateral hearing loss was in effect for less than five years-from May 7, 2009 to July 23, 2011.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.   Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

After reviewing the May 2011 VA examination report, the Board has determined that the evaluation is inadequate.  As noted above, the May 2011 VA examiner (an Audiologist) concluded that the test results were inconsistent and unreliable.  Additionally, the examiner noted that these results should not be used for rating purposes.  The examiner stated that the SRT was in very poor agreement with PTA.  See also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   

Thus, the Board finds that the examination report is inadequate for rating purposes. In Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992), the United States Court of Appeals for Veterans Claims (Court) held in that the failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio.  In the current appeal, the RO failed to apply the provisions of 38 C.F.R. § 3.344(c) in its reduction of the disability evaluation for the service-connected bilateral hearing loss from 30 percent to 20 percent.  Accordingly, the July 2011 rating decision is void ab initio because it was not rendered in accordance with the applicable law and regulations, and the 30 percent rating must be restored from the date of the reduction.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c) .


ORDER

Restoration of a 30 percent disability rating for bilateral hearing loss, effective July 23, 2011, is granted.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss is worse than the 30 percent disability rating assigned.  The Veteran was last given a VA examination in May 2011 in order to establish the severity of his service-connected bilateral hearing loss.  As noted above, the May 2011 VA examination was not considered adequate for rating purposes.  Additionally, in a November 2011 statement, the Veteran reported that he received new hearing aids from the VA.  He also noted that he still could not hear the turn signal in the car, and certain sounds were impossible to hear, such as birds, certain sirens, and water boiling.  Furthermore, understanding words was a gruesome task and word discrimination was a big problem.  He also noted that when four or more people were at the same table, understanding was impossible.  Additionally, he stated that the evaluation of his hearing was incorrect.  He specifically requested that his bilateral hearing loss be increased to 40 percent as his hearing kept decreasing.  Lastly, he reported that the VA told him that his hearing would never get better.   

In this particular case, the May 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board notes that a remand is necessary to obtain any outstanding private treatment records.  The record contains private treatment records for the Veteran's claimed condition through September 2011.  It is unclear to the Board whether the Veteran received treatment for his claimed condition after that date.  As these private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his bilateral hearing loss.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


